Per Curiam.
This is an application for leave to appeal from an order of commitment to Patuxent Institution upon a finding of Chief Judge Manley that the applicant was a defective delinquent. There is no merit in his contention that the evidence was insufficient, and some of his other allegations are mere bald assertions, without supporting facts; not in compliance with Maryland Rule 894 a 2 (a). A novel contention is that because Dr. Boslow put in evidence his conviction for bastardy in May, 1962, this was reversible error. Although the bastardy law was repealed by Chapter 722 of the Acts of 1963, there was a saving clause in Code (1964 Supp.), Art. 16, sec. 66N. In any event, the record shows the applicant had been convicted of a long list of serious crimes, such as larceny, burglary, robbery and rape, prior to the crime of robbery which led to his examination in the instant case. We find no prejudice.

Application denied.